UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-7320


ROGER L. ERVIN,

                  Plaintiff - Appellant,

          v.

BOBBY P. SHEARIN, Warden; SERGEANT FINK,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:13-cv-03337-ELH)


Submitted:   March 30, 2015                 Decided:   April 2, 2015


Before MOTZ, GREGORY, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roger Len Ervin, Appellant Pro Se.     Nichole Cherie Gatewood,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Roger L. Ervin seeks to appeal the district court’s

order denying in part his motion for discovery.            This Court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012),   and     certain   interlocutory   and   collateral   orders,    28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

             The order Ervin seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order.               Nor

could it have been certified for immediate appealability under

Rule 54(b).       In re Bryson, 406 F.3d 284, 287-88 (4th Cir. 2005);

Equip. Fin. Grp., Inc. v. Traverse Computer Brokers, 973 F.2d
345, 347-48 (4th Cir. 1992).        Accordingly, we dismiss the appeal

for   lack   of    jurisdiction.    We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this Court and argument would not aid

the decisional process.



                                                                  DISMISSED




                                     2